NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EPLUS, INC.,
Plaintiff-Appellee,
V.
LAWSON SOFTWARE, INC.,
Defendant-Appellant.
2011-1396
Appeal from the United States District Court for the
Eastern District of Virginia in case no. 09-CV-0620,
Senior Judge Robert E. Payne.
ON MOTION
Before MAYER, C'ircuit Ju,dge.
0 R D E R
Lawson SoftWare, Inc submits a motion for a stay,
pending appeal, of the permanent injunction entered by
the United States Dist1'ict Court for the Eastern District
of Virginia on May 23, 2011. Lawson also requests an
immediate stay of the injunction pending disposition of its
motion for a stay, pending appeal

2
Upon consideration thereof,
IT ls ORDERED THAT:
(1) eP1us, Inc. is directed to respond no later than
June 6, 2011
(2) LaWson’s request for an immediate stay is denied.
FoR THE CoURT
  5  /s/ J an Horba1y
Date J an Horbaly
C1erk
cc: Donald R. Dunner, Esq.
Fl ED
DaVid M. Young, Esq. ms mgm ali AFFEALs ma
319 1115 EoEng1.c1ncun
|‘1AY 25 2011
.lAN HODALY
C|.EI(